i          i      i                                                                           i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00103-CV

                      IN RE Athena RASMUSSON and Michael BASELUOS

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 10, 2010, relators filed a petition for writ of mandamus and an emergency

motion for temporary relief. The court has considered relators’ petition for writ of mandamus and

is of the opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ

of mandamus and the emergency motion for temporary relief are DENIED. See TEX . R. APP . P.

52.8(a).

                                                             PER CURIAM




           1
         … This proceeding arises out of Cause No. 343342, styled George Sarran vs. Athena Rasmusson, pending in
the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding. However, the order
complained of was signed by the Honorable Irene Rios, presiding judge of the County Court at Law No. 10, Bexar
County, Texas.